Citation Nr: 0106968	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-12  541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967, November 1970 to August 1973, and August 1982 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision which denied the 
veteran's claim of service connection for a low back 
disability as not well grounded.

The issue has been recharacterized as stated on the cover 
page given the fact that the veteran previously filed a claim 
of service connection for a low back disability and such was 
finally denied by the RO in August 1991.  A previously denied 
claim may not be reopened in the absence of new and material 
evidence.  Therefore, the RO's April 2000 decision (noted 
above) should have initially addressed whether new and 
material evidence had been submitted to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996); See Barnett  v. 
Brown, 8 Vet. App. 1 (1995).  The following decision 
addresses this matter.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1991 denied the 
veteran's claim of service connection for a low back 
disability.

2.  Evidence submitted subsequent to the August 1991 RO 
denial of the claim of service connection for a low back 
disability bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
low back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for a low back disability has 
been submitted.  38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1963 to August 
1967, November 1970 to August 1973, and August 1982 to 
November 1986.  

An August 1963 enlistment examination report shows that the 
veteran's spine was normal.  In May 1986, the veteran 
underwent a routine examination, which again showed that his 
spine was normal.  On an associated medical history form, it 
was noted that the veteran reported having chronic, moderate 
stiffness of the low back with moderate pain. 

The veteran presented for treatment in June 1986 complaining 
that he had hurt his low back.  He related he woke up the 
previous morning and his back hurt.  On examination, he had 
tenderness on palpation of the lumbar spine.  There was no 
edema or ecchymosis.  The impression was a lumbosacral 
strain.  Several days later, he again reported having back 
problems.  He said he hurt his back when he had moved a fire 
hose.  He had tenderness on palpation of the lumbar spine and 
limited range of motion, with no edema/ecchymosis.  The 
impression was a lumbosacral strain.  A few weeks later, 
still in the month of June 1986, he reported having low back 
pain.  Following an examination, the assessment was a left 
paravertebral strain.

A January 1990 VA examination report shows that the veteran 
reported having a lot of back and neck pain. 

A June 1991 VA examination report shows that the veteran 
complained that his low back problems had been present for 
many years but became worse after his knee surgery.  VA X-ray 
studies of the lumbosacral spine revealed intervertebral disc 
disease at L3-L4.  Following a physical examination, the 
impressions included a chronic lumbosacral strain.  It was 
also opined that the veteran most likely had degenerative 
joint disease of the lumbosacral spine.  The examiner noted 
that he did not know of any scientific evidence to support 
the contention that osteoarthritis of the knee caused 
degenerative disc disease of the spine.  It was therefore 
concluded that there was no connection between the veteran's 
back pain and his painful total knee replacement. 

By an August 1991 RO decision, service connection for a low 
back disability was denied.  The veteran was notified of the 
adverse decision and he did not appeal. 

Private medical records, dated in 1994 and 1996, show that 
the veteran received medical treatment for his low back. 

An October 1995 VA examination report shows that the examiner 
had seen the veteran in June 1995, at which time he had a 
myofascial injury and was without any significant radicular 
pain.  It was noted that he had fallen in April (the year was 
not specified) while working as an oil burner repairman.  He 
said he had been crouched down for a period when his right 
leg became numb.  He said his right leg "gave way" when he 
stood up, causing him to fall and hurt his back.  It was 
noted that the veteran's symptoms were due to myofascial 
restriction, ligamentous tightness around the joints, painful 
joints, and a restriction of the interspinous ligaments.  

In a February 1999 statement, the veteran's private 
physician, J.F.G., D.O., indicated he had examined the 
veteran that month.  It was noted that the veteran complained 
of chronic low back problems which he said began after a 1986 
injury.  Dr. J.F.G. noted he had reviewed the veteran's 
military records regarding this injury.  It was noted that 
the veteran's injury occurred while he was working on a Coast 
Guard cutter and attending to a fire.  In the incident, he 
reportedly wrenched his back and subsequently had difficulty 
walking or bending.  He said he was initially treated by a 
Corpsman.  Dr. J.F.G. concluded that the veteran's current 
back problems were consistent with the injury that began in 
1986.  It was opined that the veteran's "ongoing back 
problems were service connected to his injury in 1986."

In an undated statement, submitted to the RO in March 1999, 
the veteran's private physician, F.J.W., M.D., indicated that 
the veteran had a lower back pain without sciatica radiation 
and such was consistent with the stated record of 1986 
wherein he described having low back pain.  It was noted that 
lumbar spine X-rays and a physical examination had been 
performed.

A March 1999 VA compensation examination report shows that 
the veteran had low back spasms and pain.  Following an 
examination, the diagnoses included a chronic lumbosacral 
strain. 

A January 2000 VA examination report shows that the veteran 
reported he had neck troubles which began while he was in the 
Coast Guard.  He said he had to give up his heating business 
because of back troubles.  Following an examination, the 
impression was multi-level degenerative disc disease, as well 
as degenerative joint disease involving the cervical spine.  

An April 2000 VA examination report reflects that the veteran 
reported that he fell while aboard the Coast Guard ship, 
"Courageous," in April 1985.  The examiner noted that the 
veteran's service medical records indicated he was seen for 
low back pain in June 1986.  A precipitating cause of the 
pain was not reported, and the impression was a low back 
strain.  It was noted that he presented a few weeks later 
with the same findings.  An April 2000 VA X-ray study of the 
lumbosacral spine reflected minimal degenerative disc changes 
and was otherwise normal.  Following a physical examination, 
the impression was a chronic, recurrent low back strain.  It 
was opined that it might be said that the veteran had 
degenerative disc disease, which had developed since he left 
the service.  It was pointed out that there were no 
indications of disc disease in service. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In August 1991, the RO denied the veteran's claim of service 
connection for a low back disability.  The August 1991 RO 
decision was not appealed and must be considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the RO denied the veteran's claim of service connection 
for a low back disability in August 1991, it considered the 
veteran's service medical records.  His service medical 
records show that he was treated for back problems in June 
1986 and was diagnosed as having a low back strain and 
paravertebral strain.  The RO also considered post-service 
medical records including a VA examination, performed in 
1991, which shows that he was diagnosed as having a low back 
strain and degenerative joint and disc disease of the lumbar 
spine.  This examination report also discounted any type of 
causal relationship between the veteran's back condition and 
his service-connected knee disability. 

Since the August 1991 RO decision was rendered, additional 
evidence has been received which consists of private and VA 
medical records, dated in the 1990s and in 2000, which 
reflect a current diagnosis of a low back disability.  
Notably, an April 2000 VA examination report discounts an 
etiological relationship between the veteran's back 
disability and his active service.  Conversely, in February 
1999 statements, the veteran's private physicians directly 
attribute the veteran's current low back disability to his 
inservice injury of 1986.  It is concluded that the 
aforementioned evidence, regarding the etiology of the 
veteran's current low back disability, constitutes new and 
material evidence as a nexus opinion which directly related 
the veteran's back disability to an injury in service was not 
previously of record when the RO rendered its August 1991 
decision.  38 C.F.R. § 3.156.

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disability, the 
claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for a low back disability was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  However, before this question can 
be answered further development must be performed.  
Specifically, the veteran should be afforded a VA examination 
which more comprehensively addresses the nature and etiology 
of his back disability.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Additionally, outstanding medical records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.
 
2.  The RO should verify the dates and 
identify the nature of the veteran's 
active service.  

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including but not limited 
to medical records regarding treatment 
for low back problems from the VA 
facility in Togus, Maine, and the 
veteran's private physicians -- F.J.W., 
M.D., of Machias, Maine and J.F.G., D.O., 
of East Machias, Maine.

4.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any low back 
disability.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have a low back 
disability?
 
c.  Is it at least as likely as not that 
any low back disability is a result of a 
disease or injury he had in service?  

d.  Is it at least as likely as not that 
any low back disability was caused or 
aggravated by his service-connected right 
knee disability?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should readjudicate the claim 
of service connection for a low back 
disability.  The entire claims file must 
be reviewed prior to any adjudicatory 
action.  If the claim is denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence, including all 
medical evidence and statements added to 
claims folder since the last statement of 
the case), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt

	Member, Board of Veterans' Appeals



 

